DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments dated 02/12/2021 has been entered. Claims 67-87 are currently pending where claims 73-76 were previously withdrawn from consideration. The proposed amendments are sufficient to overcome each and every 112(b) rejection set forth in the Non-Final Office Action dated 11/12/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over US 5846056 (Dhindsa hereinafter) in view of US 2012/0152360 (Marica hereinafter).
Regarding claim 67, Dhindsa teaches a pumping system that discloses a plurality of pump assemblies coupled between the suction and discharge (Pump section 12 with cylinders 20/22/24), wherein the plurality of pump assemblies are configured to draw the working fluid from the suction, pressurize the working fluid, and discharge the working fluid to the discharge (Inherent of the triplex pump shown by Dhindsa); wherein each of the pump assemblies includes a driver (Prime mover 14) and a pressure sensor configured to measure a pressure within the corresponding one or more pump assemblies (Pressure sensor 40); and a controller coupled to the one or more pump assemblies (Control Circuit 300); wherein the controller is configured to detect a pressure pulsation based on a measurement from at least one of the pressure sensors and is configured to determine whether a duration of the pressure pulsation is above or below a threshold value (Column 7 Line 58 to Column 8 Line 14 detail that the pressure is detected [via sensor 40] and the pressure is detected over time while checking for abnormal conditions which implies a threshold value is set); and wherein when the duration is above the threshold value, the controller is configured to adjust the rotational speed of the driver of at least one of the pump assemblies (Column 8 Line 54 through Column 9 Line 60 details the ability of the controller to slow the speed of the prime mover/pumps with respect to detected pressure values).
Dhindsa is silent with respect to a suction manifold and discharge manifold; a pulsation dampening assembly comprising a variable volume chamber fluidly coupled to the discharge manifold; the controller connected to the pulsation dampening assembly and wherein when the duration is below the threshold value, the controller is configured to adjust a volume of the variable volume chamber of the pulsation dampening assembly.
However, Marica teaches a triplex pump that discloses a suction manifold and discharge manifold (Figure 1; Suction manifold 185 and discharge manifold 110); a pulsation dampening 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the claimed invention to modify the pump system of Dhindsa with the inlet manifold and outlet manifold and pulsation dampening of Marica to use a single supply and single discharge for the pumping system to allow for easier supply and downstream application of the pumped fluids while additionally prevent excess pressure pulsations from occurring during pumping. 
Regarding claim 85, Dhindsa teaches a method of operation for a triplex pumping system that discloses pumping a working fluid from a suction side to a discharge side with a plurality of pumping assemblies (Evident from the pumping structure shown in Figures 1A and 1C with Column 4 Lines 36-53); wherein each pumping assembly comprises: a driver (Prime mover 14) and a pressure sensor configured to measure a pressure within the corresponding one or more pump assemblies (Pressure sensor 40); and a controller coupled to the one or more pump assemblies (Control Circuit 300); wherein the controller is configured to detect a pressure pulsation based on a measurement from at least one of the pressure sensors 
Dhindsa is silent with respect to a pulsation dampening assembly comprising a variable volume chamber fluidly coupled to the discharge manifold; the controller connected to the pulsation dampening assembly and wherein when the duration is below the threshold value, the controller is configured to adjust a volume of the variable volume chamber of the pulsation dampening assembly.
However, Marica teaches a triplex pump (Figure 1; Suction manifold 185 and discharge manifold 110) that discloses a pulsation dampening assembly comprising a variable volume chamber fluidly coupled to the discharge manifold (Pulsation dampening assembly 130); the controller connected to the pulsation dampening assembly (Local control 150 can be incorporated with the control aspect 300 of Dhindsa); and wherein when the duration is below the threshold value, the controller is configured to adjust a volume of the variable volume chamber of the pulsation dampening assembly (¶ 49 details the controllability of the dampening system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the claimed invention to modify the pump system of Dhindsa with the inlet manifold and outlet manifold and pulsation dampening of Marica to use a single .
Claims 68, 69, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over US 5846056 (Dhindsa) in view of US 2012/0152360 (Marica) and further in view of US 6749408 (Eilertsen hereinafter).
Regarding claim 68, Dhindsa’s modified teachings are described above in claim 67 where the combination of Dhindsa and Marica would further disclose that the pulsation dampening assembly comprises: a cylinder (Cylinder made by housing 230 of Marica); and a piston movably disposed within the cylinder (¶ 28 of Marica); wherein the variable volume chamber is at least partially defined by the piston within the cylinder (Inherent of the piston/cylinder shown in Marica).
Dhindsa is silent with respect to a first electric motor; a second electric motor; and wherein the first electric motor is configured to actuate the piston in a first direction, and wherein the second electric motor is configured to actuate the piston in a second direction that is opposite the first direction.
However, Eilertsen teaches a piston pump that discloses a first electric motor (Motor 7 as seen in Figure 1); a second electric motor (Motor 8 as seen in Figure 1); and wherein the first electric motor is configured to actuate the piston in a first direction, and wherein the second electric motor is configured to actuate the piston in a second direction that is opposite the first direction (Column 2 Lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulically driven piston pump of Dhindsa per 
Regarding claim 69, Dhindsa’s modified teachings are described above in claim 67 where Marica further discloses a pressure chamber (Chamber with 130 for the piston to translate back and forth as desired).
Dhindsa is silent with respect to a transmission including an input shaft having an input shaft axis and a piston movably disposed within the pressurization chamber; and a drive assembly configured to pivot the input shaft about the input shaft axis; wherein the transmission is configured to convert a rotation of the input shaft about the input shaft axis into a longitudinal movement of the piston within the pressurization chamber.
However, Eilertsen teaches a piston pump where the piston pump is driven by an electric motor (Column 2 lines 4-8) such that rotational motion must be translated to linear motion for the piston. The resultant combination would be such that a transmission including an input shaft having an input shaft axis and a piston movably disposed within the pressurization chamber; and a drive assembly configured to pivot the input shaft about the input shaft axis; wherein the transmission is configured to convert a rotation of the input shaft about the input shaft axis into a longitudinal movement of the piston within the pressurization chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulically driven piston pump of Dhindsa per Marica with the dual electric motor of Eilertsen to further minimize the chance of the hydraulic fluid from entering the pumped fluid as well as the inverse situation.
Regarding claim 86, Dhindsa’s modified teachings are described above in claim 85 but are silent with respect to adjusting the size of the variable volume chamber further comprises moving a piston with an electric motor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulically driven piston pump of Dhindsa per Marica with the dual electric motor of Eilertsen to further minimize the chance of the hydraulic fluid from entering the pumped fluid as well as the inverse situation.
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over US 5846056 (Dhindsa) in view of US 2012/0152360 (Marica) and further in view of FR 2262753 (Desire hereinafter).
Regarding claim 77, Dhindsa’s modified teachings are described above in claim 67 where the combination of Dhindsa and Marica would further disclose each of the pump assemblies further comprises: a base, wherein the driver is coupled to the base (Base along skid 30 of Dhindsa and shown in Marica as well); a fluid-end section coupled to the base (Fluid end being the end opposite the prime mover of Dhindsa); a piston reciprocally disposed within the fluid-end section (Inherent of Piston 62 of Dhindsa); and a transmission assembly coupled between the driver and the fluid-end section (there must be a connection between the rotating prime mover of Dhindsa and the reciprocating piston 62 of Dhindsa).
Dhindsa’s modified teachings are silent with respect to the transmission assembly comprises: an input shaft, having an input shaft axis; an offset shaft assembly coupled to the input shaft and including an offset shaft that extends at a non-zero angle with respect to the input shaft axis; a linking member including a throughbore configured to receive the offset shaft and a linking shaft; and a carriage assembly coupled to the piston and pivotably coupled to the linking shaft at a first connection; wherein rotation of the input shaft about the input shaft axis is configured to cause: the offset shaft to rotate about the input shaft axis; the linking shaft to 
However, Desire teaches a transmission for converting rotation movement to linear movement such that their transmission assembly comprises: an input shaft (input shaft 3), having an input shaft axis (Along axis X in Figure 1); an offset shaft assembly coupled to the input shaft and including an offset shaft that extends at a non-zero angle with respect to the input shaft axis (Offset shaft of 3 after the elbow at 7 along axis passing through point C that is deviated by angle A per Figure 1); a linking member including a throughbore configured to receive the offset shaft and a linking shaft (linking member 9 with throughbore for the offset shaft and able to receive the linking shaft at bearing 11); and a carriage assembly coupled to the piston and pivotably coupled to the linking shaft at a first connection (Although not explicitly shown there would be an assembly to couple the piston and linking shaft). The implementation of Desire’s transmission into the pumping system of Dhindsa would result in wherein rotation of the input shaft about the input shaft axis is configured to cause: the offset shaft to rotate about the input shaft axis; the linking shaft to pivot about the first connection; and the carriage assembly and piston to reciprocate relative to the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Dhindsa with the specific transmission of Desire to translate rotational motion to linear motion while minimizing vibrations per paragraph 4 on page 1 of the provided translation on December 27th, 2018. 
Claim 84 rejected under 35 U.S.C. 103 as being unpatentable over US 5846056 (Dhindsa) in view of US 2012/0152360 (Marica) and further in view of US 2017/0016433 (Chong hereinafter per the Filing date of 3/13/2014)
Regarding claim 84, Dhindsa’s modified teachings are described above in claim 67 where Dhindsa further discloses a piston reciprocally driven with a fluid section of the driver (Inherent of the triplex pump shown in Dhindsa).
Dhindsa’s modified teachings are silent with respect to a rotary sensor configured to determine at least one of the rotational speed or direction of an output shaft of the driver; a displacement sensor configured to determine a position of the piston within the fluid fluid-end section; and wherein the controller is configured to adjust the rotational speed of the driver of at least one of the pump assemblies, and to adjust a volume of the variable volume chamber of the pulsation dampening assembly based at least in part a measurement from at least one of the rotary sensors and a measurement from at least one of the displacement sensors.
However, Chong teaches a subterranean pumping system (¶ 5) that discloses a rotary sensor configured to determine at least one of the rotational speed or direction of an output shaft of the driver (¶ 52); a displacement sensor configured to determine a position of the piston within the fluid fluid-end section (¶ 52). The resultant combination would take the sensed data of Chong and feed that into the control 300 of Dhindsa such that the controller is configured to adjust the rotational speed of the driver of at least one of the pump assemblies, and to adjust a volume of the variable volume chamber of the pulsation dampening assembly based at least in part a measurement from at least one of the rotary sensors and a measurement from at least one of the displacement sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and sensing . 

Allowable Subject Matter
Claims 70-72, 78-80, 81-83, and 87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 70 recites the claim language “the pulsation dampening assembly comprises: a linking arm coupled to the input shaft, the linking arm including a first end and a second end opposite the first end; a first magnet assembly coupled to the first end of the linking arm; a second magnet assembly coupled to the second end of the linking arm; wherein each of the first magnet assembly and the second magnet assembly include a plurality of adjacent magnets having alternating polarities; a plurality of electromagnet assemblies disposed proximate to the first magnet assembly and the second magnet assembly; wherein the controller is configured to selectively activate one or more of the electromagnet assemblies to cause movement of the magnet assembly and pivoting of the input shaft about the input shaft axis.” A further modification to the combination of Dhindsa, Marica, and Eilertsen would rely on modifying an already modifying reference thus resulting in a possibility of a non-functioning combination. Claims 71 and 72 depend from claim 70 and are also objected to as being allowable.
Claim 78 recites the language “the transmission assembly of each of the pump assemblies further comprises a first spherical bearing member disposed within a projection of the carriage assembly and configured to slidingly engage with a seat disposed within the projection, wherein the first spherical bearing member includes a throughbore that receives the linking shaft therethrough to form the first connection.” A further modification to the 
Claim 81 recites the language “wherein the transmission assembly comprises: an input shaft, having an input shaft axis; an offset collar coupled to the input shaft and including a throughbore; a linking member including a first shaft extending along a first shaft axis and a second shaft extending along a second shaft axis, wherein the first shaft axis and the second shaft axis form an angle therebetween that is equal to approximately 90°, and wherein the first shaft is received with the throughbore of the offset collar; and a carriage assembly coupled to the piston and pivotably coupled to the second shaft; wherein rotation of the input shaft about the input shaft axis is configured to cause: the first shaft of the linking member to rotate about the input shaft axis; and the carriage assembly to reciprocate relative to the base.” The further claim limitations would need references that would modifying the already modified combination in such a manner that hindsight rationale would be required to recreate. Claims 82 and 83 depend from claim 81 and are also objected to as being allowable.
Claim 87 recites the language “wherein adjusting a size of a variable volume chamber further comprises: activating at least one electromagnet assembly; moving a magnet assembly in response to activating the at least one electromagnet assembly; pivoting a shaft in response to moving the magnet assembly; and one of advancing or withdrawing a plunger within a pressurization chamber in response to pivoting the shaft, wherein the variable volume chamber is at least partially defined by the plunger within the pressurization chamber.” The further claim limitations would need references that would modifying the already modified combination in such a manner that hindsight rationale would be required to recreate. 

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been received and reviewed. Applicant’s arguments appear directed towards the phrase of duration of the pressure pulsations and how this phrase is being interpreted. The Applicant points out the Dhindsa reference teachings a comparison of average or local peak pressures to pressure thresholds. The Examiner is noting that in order to obtain a pressure average a duration of time must be present by definition and if there is a pressure pulsation occurring during this time frame the claimed duration is met. Furthermore, there is no explicitly claimed duration therefore the time it would take to detect a local peak would also serve as a time duration. For at least this reason, the arguments regarding Dhindsa failing to disclose the desired duration during pressure detection has not been found to be persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746